ORDER TO SHOW CAUSE
Comes now the Indiana Supreme Court Disciplinary Commission and, pursuant to Ind Admission - and - Discipline - Rule 23(10)(f), petitions this Court to direct the respondent, Charles R. Deets, III, to show cause why he should not be immediately suspended from the practice of law in this state due to his failure to respond to the Commission's demands for a response to grievances filed against him, which were sent to, and received by the respondent at his official address of record with the Clerk of this Court.
And this Court, being duly advised, now finds that the Commission's petition should be granted. Accordingly, we find that the respondent should be ordered to show cause to this Court why he should not be immediately suspended from the practice of law in this state due to his failure to submit to the Commission written responses to pending allegations of professional misconduct, received by the respondent at his official address of record with the Clerk of this Court.
IT IS, THEREFORE, ORDERED that, pursuant to Admis.Dise.R. 23(10)(f), the respondent, Charles R. Deets, III, is hereby directed to show cause in writing, within 10 days of service of this order, why he should not be immediately suspended from the practice of law in this state due to his failure to submit to the Disciplinary Commission written responses to pending allegations of misconduct requiring written responses and to respond to a subpoena duces tecum, all received by the respondent at his official address of record with the Clerk of this Court.
The Clerk of this Court is ordered to serve a certified copy of this order upon the respondent by delivering a copy to him personally, or by sending to him a certified copy of it by registered or certified mail, return receipt requested. Should service not be obtained as outlined above, the Clerk of this Court is directed to complete service - pursuant - to - Admis.Disc.R. 23(12)(L).